SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [_X_] Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2006 or [] Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number: 0-27384 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Capital Corp of the West Stock Bonus Employee Stock Ownership Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: CAPITAL CORP OF THE WEST (Exact name of registrant as specified in its charter) 550 West Main, Merced, CA 95340 (Address of principal executive offices) Registrant’s telephone number, including area code:(209) 725-2200 Former name, former address and former fiscal year, if changed since last report: Not applicable CAPITAL CORP OF THE WEST EMPLOYEE STOCK OWNERSHIP PLAN FINANCIAL STATEMENTS AND SUPPLEMENTAL SCHEDULE DECEMBER 31, 2 TABLE OF CONTENTS Page Consent of Independent Registered Public Accounting Firm 1 Report of Independent Registered Public Accounting Firm 2 Financial Statements: Statements of Net Assets Available for Benefits 3 Statement of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5 Supplementary Information: Schedule H, Part IV- Form 5chedule of Assets (Held at End of Year) 8 July 27, 2007 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement of Capital Corp of the West, Inc. on Form S-8 of our report dated July 18, 2007, with respect to the financial statements and schedules of the Capital Corp of the West, Inc. Stock Bonus Employee Stock Ownership Plan and 401(k) Plan included in the annual report for the plan for the plan years ended December 31, 2006 and 2005, as filed on Form 11-K with Securities and Exchange Commission.We also consent to the use of our name on our report, dated July 18, 2007, with respect to the financial statements and schedules of the Capital Corp of the West, Inc. Stock Bonus Employee Stock Ownership Plan and 401(k) Plan for the years ended December 31, 2006 and 2005, included in the Annual Report on Form 11-K which is filed electronically with the Securities and Exchange Commission. /s/ Cassabon & Associates, LLP Cassabon & Associates, LLP Certified Public Accountants Fresno, California -1- Report of Independent Registered Public Accounting Firm To The Trustees of Capital Corp of the West Employee Stock Ownership Plan We have audited the accompanying statements of net assets available for benefits of Capital Corp of the West Employee Stock Ownership Plan as of December 31, 2006 and 2005, and the related statement of changes in net assets available for benefits for the year ended December 31, 2006.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Plan’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Capital Corp of the West Employee Stock Ownership Plan as of December 31, 2006 and 2005, and the changes in its net assets available for benefits for the year ended December 31, 2006, in conformity with generally accepted accounting principles in the United States ofAmerica. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental information included in Schedule H - Financial Information (IRS Form 5500) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental information has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Cassabon & Associates, LLP Fresno, California July 18, 2007 -2- CAPITAL CORP OF THE WEST EMPLOYEE STOCK OWNERSHIP PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31 2 2006 2005 ASSETS Cash and cash equivalents $ 359,574 $ 23,678 Investment in Capital Corp of the West, Common stock, at fair value 12,339,183 12,438,572 Investment in Capital Corp of the West, Unitized Stock, at fair value 7,834,388 - Total Assets 20,533,145 12,462,250 LIABILITIES Operating payable 415 - Other payable 5,265,337 - Total Liabilities 5,265,752 - $ 15,267,393 $ 12,462,250 The accompanying notes are an integral part of these financial statements. -3- CAPITAL CORP OF THE WEST EMPLOYEE STOCK OWNERSHIP PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31 2006 2006 Additions to net assets Net unrealized appreciation (depreciation) in market value of investments $ (135,142 ) Realized Gain/(Loss) (2,049 ) Interest 1,399 Dividends 110,865 Contributions 625,763 Transfers 2,812,562 Total additions to net assets 3,413,398 Deductions from net assets Distributions to participants 582,748 Administrative and legal fees 25,507 Total deductions from net assets 608,255 Net increase (decrease) 2,805,143 Net assets available for benefits Beginning of year 12,462,250 End of year $ 15,267,393 The accompanying notes are an integral part of these financial statements. -4- CAPITAL CORP OF THE WEST EMPLOYEE STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS Note 1 – Description of Plan The following description of the Capital Corp of the West Employee Stock Ownership Plan provides only general information. Participants should refer to the Plan document for a more complete description of the Plan's provisions. General: Capital Corp of the West's (Company) predecessor corporation, County Bank established the Plan effective as of December 31, 1981.On November 1, 1995 the Company was organized as the bank’s holding company for County Bank and the plan was adopted as the Plan for the Company.The Plan is intended to qualify as an Employee Stock Ownership Plan (ESOP) as defined in Section 4975(e)(7) of the Internal Revenue Code.The plan is subject to the applicable provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). Contributions: Each year, the Company contributes to the Plan an amount determined at the discretion of the Company's board of directors. Participant Eligibility and Accounts: Employees of the Company are eligible to participate in the Plan after one year of service and have attained 21 years of age.Participants who are not employed on the last day of the plan year are generally not eligible for an allocation of company contributions for such year.Each participant's account is credited with an allocation of (a) the Company's contribution, (b) Plan earnings, and (c) forfeitures of terminated participant's non-vested accounts.Allocations are based on compensation earned by the participant. Payment of Benefits: At retirement, age 65, the tenth anniversary of the year in which the Participant commenced participation in the Plan or the termination date (whichever is later), a participant will receive his or her benefits in the form of Qualifying Employer Securities or cash.Participants shall have the right to demand that their benefits be distributed in the form of Qualifying Employer Securities. Voting Rights Attributable to Shares: Each participant is entitled to direct the Trustee as to the manner in which voting rights under Employer Securities which are allocated to the account of such participant are to be exercised with respect to a matter which involved the voting of such shares with respect to the approval or disapproval of any corporate merger or consolidation, recapitalization, reclassification, liquidation, dissolution, sale of substantially all assets of a trade or business or such similar transactions. -5- CAPITAL CORP OF THE WEST EMPLOYEE STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS Vesting: Vesting of the participant's account is based on years of continuous service.A participant is 100 percent vested after seven years of credited service. Plan Termination: The Company reserves the right to terminate the Plan at any time, subject to Plan provisions.Upon such termination of the Plan, the interest of each participant in the trust fund will be distributed to such participant or his or her beneficiary at the time prescribed by the Plan terms and the Code. Note 2 – Summary of Accounting Policies Basis of Accounting: The financial statements of the Plan are prepared using the accrual method of accounting. Estimates: The preparation of financial statements in conformity with generally accepted accounting principles requires the plan administrator to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results may differ from those estimates. Investment Valuation and Income Recognition: The common shares of the Company are valued at fair market value on December 31, 2006 and 2005.Fair value is determined by the exchange price on the Nasdaq National Market System on the close of business on December 31, 2006 and 2005. Note 3 – Investments All investments of the Plan are in stock of Capital Corp of the West, the plan sponsor.The fair value of the Capital Corp of the West securities and the Capital Corp of the West Unitized Stock that was transferred from the plan sponsor’s 401(k) plan is as follows: 2006 2005 Capital Corp of the West Number of shares 384,518 383,315 Market Value $ 12,339,183 $ 12,438,572 Capital Corp of the West Unitized Stock Number of shares 244,138 - Market Value $ 7,834,388 $ - Investment in the Company stock is in excess of 5% of the total plan assets. -6- CAPITAL CORP OF THE WEST EMPLOYEE STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS Note 4 – Forfeitures The plan had $45,632 in forfeitures in the December 31, 2006 year that were allocated to participants of the plan. Note 5 – Restoration of Forfeitures At December 31, 2006, there are no benefits to be restored to participants who had less than a five-year break in service and have returned to active participation in the plan. Note 6 – Administration of Plan Assets The Plan's assets, which consist fully of Capital Corp of the West common shares, are held by the Trustee of the Plan. Company contributions are held and managed by the Trustee.The Trustee also makes distributions to participants. Certain administrative functions are performed by officers or employees of the Company.No such officer or employee receives compensation from the Plan.Administrative expenses are paid directly by the Plan. Note 7 – Transfers 401(k) Plan employer matching contributions of $8,078,267 were moved in the ESOP in order to shelter holdings of company stock and to diversify employee retirement accounts.The Pension Protection Act of 2006 provides that participants will have the opportunity to diversify employer matching contributions in the 401(k) Plan for subsequent years.However, Capital Corp of the West Unitized stock totaling $5,265,337 was erroneously transferred to the Employee Stock Ownership Plan account when they should have been retained in the 401(k) account.The error was not corrected by year end and a payable account was established between the plans. Note 8 – Tax Status The Internal Revenue Service has determined and informed the Company that the Plan is qualified and the trust established under the Plan is tax-exempt, under the appropriate sections of the Code.The Plan received a favorable determination letter as of October 18, 2002. -7- SUPPLEMENTARY INFORMATION CAPITAL CORP OF THE WEST EMPLOYEE STOCK OWNERSHIP PLAN (ein 77-0405791; PN001) SUPPLEMENTAL SCHEDULE ACCOMPANYING THE FORM 5500 SCHEDULE H, LINE 4a - SCHEDULE OF ASSETS (HELD AT END OF YEAR) DECEMBER 31, 2006 (b) Identity of Issue, Borrower, Lessor, or Similar Party (e) (c) Description of Investment, including maturity (d) Current (a) date, rate of interest, collateral, par or maturity value Cost Value Capital Corp of the West: Employer Securities, 384,518 shares ** $ 12,339,183 Money Market ** 359,574 Capital Corp of the West Unitized Stock, 244,138 shares ** 7,834,388 Total assets held for investment purposes at end of year $ 20,533,145 ** Historical cost basis of investments is not maintained See Independent Auditors' Report -8- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Administrative Committee of the Employee Stock Ownership Plan has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Capital Corp of the West Employee Stock Ownership Plan Date: December 17, 2007 By /s/ David Heaberlin David Heaberlin Chief Financial Officer -9-
